Mr. Justice Campbell
dissenting:
It will he observed from the foregoing opinion that the question for decision involves a construction of an act of congress. While the facts of this case are not the same as those in Rio Grande Southern Railroad Company v. Campbell, 44 Colo. 1, the same statute governs each case, the same rules of construction are to he applied, and, if the doctrine of that case is followed, this judgment must be affirmed. I do not understand that this court was laying down a general rule when it is supposed to have said in the Campbell case, cars must he actually loaded with articles destined from a point in one state to a point *256in another state, before congress, under the interstate commerce clause, can require them to be equipped with automatic couplers. The observation referred to must be taken in connection with the facts of - that particular case. The cars in question were loaded, but were not destined to points outside this state. But some of the evidence there relied on -as bringing the case within the purview of the act was that the railroad company had frequently received from, and delivered to, connecting lines interstate freight and passengers. At all events, the Campbell case, unless now overruled, is, in my judgment, as a reading of the opinion will disclose, clearly authority for affirming the judgment in this case, without reference to, and aside from, the language therein used, to which the majority opinion takes exception. It should not be overruled merely because some subordinate federal court may have made a decision inconsistent with it. The fact is, as the dissenting opinion of Justice Gabbert fully shows, that since the Campbell case was decided some of the inferior federal courts have not been in accord in their construction of that feature of the act which is now before us. A state court of last resort, which has once adopted a certain construction of an act of congress, as to which the inferior federal courts, whose decisions are not binding on it, are themselves in conflict, should, as a rule, abide by its own decision, until the supreme court of the United States has otherwise authoritatively declared. It is probable that some of these federal decisions, to which the foregoing opinion refers, are now, or will soon be, before the supreme court of the United States for review. If that tribunal should give to the statute a construction different from that put upon it by our first decision on the subject, a judgment of reversal here might be right; but if the same construction *257should he given, then, of course, a reversal here would be wrong. In the circumstances here disclosed it certainly comports with good practice for this court to stand by its own previous decision, or, at least, for a reasonable time to postpone further consideration of the cause, till a.controlling decision is had by the court of last resort, to which all subordinate courts, federal and state, must conform. For the foregoing reasons, and without expressing an opinion as to the proper construction to be given to the statute, I am constrained to dissent from the conclusion of the majority.